Case 1:20-cr-00040-DSC Document 23 Filed 10/26/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA )
Plaintiff )
)

Vv. ) Case No. 1:20-cr-40
)
TYVARH NICHOLSON )
Defendant )

I understand that I have the right to a detention hearing in connection with the federal
charges that have been brought against me.

I hereby waive my right to a detention hearing at this time reserving the right to request a
detention hearing if and when the issue becomes relevant. 7 |

Fyvath Mehelsin by Lt
DEFENDANT

 

   

DATE: Qefaber 13 2020

ORDER

AND NOW, this 13th day of October, 2020;
IT IS HEREBY ORDERED that the government's motion for detention is granted pending

further consideration if and when the issue of bail becomes relevant.

   

RICHARD A. LANZILLO:
United States Magistrate Judge
